Citation Nr: 0209749	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an effective date of service connection for 
post-traumatic stress disorder (PTSD) earlier than July 19, 
1993, to include the issue of whether there was clear and 
unmistakable error (CUE) in an April 1983 rating decision.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  A hearing was held in October 2000 before the 
undersigned member of the Board sitting at the RO.  The Board 
remanded the case in February 2001 for additional development 
of the record.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was denied by the RO by rating action in 
April 1983;  notification of that determination and his 
appellate rights was mailed to the veteran; he did not appeal 
the RO decision.

2.  An application to reopen a claim for service connection 
for a psychiatric disorder, to include PTSD, received at the 
RO on July 19, 1993.

3.  By rating action in March 1996, the RO reopened the 
veteran's claim and granted service connection for PTSD, 
effective from July 19, 1993, the date of receipt of the 
reopened claim.

4.  The April 1983 RO decision denying service connection for 
a psychiatric disorder was not undebatably erroneous.




CONCLUSIONS OF LAW

1.  The RO's April 1983 rating action denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  There was no CUE in the April 1983 rating action denying 
service connection for a left knee disability.  38 C.F.R. 
§ 3.105(a) (2001).

3.  An effective date earlier than July 19, 1993 for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5107(b); 5110(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.105, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran's claim are for an effective date earlier than 
July 19, 1993 for the grant of service connection for PTSD, 
to include the issue of whether there was CUE in an April 
1983 RO decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no applicability in 
determining whether there was clear and unmistakable error in 
decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently the Court 
concluded, in affirming a Board finding of no clear and 
unmistakable error in an RO decision, that the VCAA is not 
applicable to clear and unmistakable error matters.  
38 U.S.C.A. § 5109(A) (West Supp. 2002); 38 C.F.R. § 3.105(a) 
(2001); Parker v. Principi, 15 Vet. App.  407 (2002).  The 
provisions of the VCAA are applicable to that portion of the 
claim seeking entitlement to an earlier effective date for 
the grant of service connection for PTSD other than by CUE 
and will be next addressed.

The veteran submitted his claim for an earlier effective 
dated in May 1998 and there is nothing in the record to 
indicate the need for the submission of an application form 
with regard to the claim.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO issued 
a statement of the case in March 1999 to the veteran with 
regard to the earlier effective date claim.  The veteran 
testified at a hearing before the undersigned member of the 
Board in October 2000.  In February 2001, the Board remanded 
the case for readjudication, to include a determination of 
whether there was CUE in the April 1983 RO decision denying 
service connection for a psychiatric disorder.  The RO was 
also instructed to review the claims folder for compliance 
with the VCAA and implement any action necessary to fully 
implement the Act.  

In April 2001, the RO issued to the veteran a supplemental 
statement of the case notifying him that there was no CUE 
found in the April 1983 rating action and of the pertinent 
laws and regulations.  By letter dated in May 2001, the 
veteran was notified of the provisions of the VCAA.  

In November 2000, the veteran submitted copies of records 
dated in 1982 and 1983 from the Vet Center.  In December 
2001, the RO issued a supplemental statement of the case 
(SSOC) with regarding the CUE claim.  In January 2002, the 
veteran submitted a statement in response to the December 
2001 SSOC.

The Board finds that the SOC and correspondence from the RO 
to the veteran together listed the evidence considered, the 
legal criteria for evaluating the claim for an earlier 
effective date for the grant of service connection for PTSD, 
an analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the veteran of the 
information and evidence necessary to substantiate the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  VA 
has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for an 
earlier effective date for the grant of service connection 
for PTSD.  The record gives no notice of unobtained evidence, 
that the appellant filed any claim other than those of 
record, or of other evidence that could substantiate a claim 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD.

The RO furnished the veteran a VA examination in November 
2001 for the purpose of obtaining an opinion with regard to 
the earlier effective date claim.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  The 
opinions expressed in the November 2001 examination report do 
not need to be considered as the record contains ample 
evidence on which to base a decision on the claim for an 
earlier effective date for the grant of service connection 
for PTSD.

On appellate review, there are no areas in which further 
development is needed.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Earlier effective date and CUE claims.

The effective date of an award of disability compensation 
based on an original claim for direct service connection or a 
claim reopened after final disallowance shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The 
effective date of an award of disability compensation based 
on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  The effective date 
of an award of disability compensation based on a reopened 
claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 
3.157, and 3.160(e) shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  The law grants a period of one year from the 
date of the notice of the result of the initial determination 
for initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).

The veteran seeks an effective date of entitlement to service 
connection for PTSD earlier than July 19, 1993.  He contends 
that there was CUE in the April 1983 rating decision that 
denied his original claim for service connection for a 
psychiatric disorder.  He asserts that evidence from the Vet 
Center dated in 1982, which was not of record at the time of 
the April 1983 rating decision, supports his claim.

By rating action in April 1983, service connection for a 
nervous condition was denied.  It was noted that the veteran 
reported that he was going to the Vet Center for treatment of 
delayed stress.  A February 1983 VA psychiatric examination 
report showed that the examiner did not render a definite 
psychiatric diagnosis and would refer the veteran for a 
social service survey.

A February 1983 notation in the claims folder shows that the 
veteran was scheduled for a Social Service examination in 
March 1983 and that he reported that he was be away for a 
year and no new address was given.  

The veteran was notified of the denial of service connection 
for a psychiatric condition by letter dated on April 11, 
1983.  

In June 1985, the veteran submitted a statement indicating 
that in February 1984 he had submitted a notice of 
disagreement, through a representative, with the April 1983 
decision.  He requested to be advised of the status of the 
claim.

By letter dated in June 1985, the RO advised the veteran that 
there was no record of the filing of disagreement with the 
1983 decision denying the claim for disability compensation.  
He was further advised that the appeal period expired on 
April 11, 1984 and that he could reopen the claim by 
submitting new and material medical evidence.  

The veteran submitted a request to reopen his claim for 
service connection for PTSD, which was received on July 19, 
1993.

By rating action in March 1996, service connection was 
granted for PTSD and a 30 percent evaluation was assigned, 
effective from July 19, 1993. 

In this case, by rating action in March 1996, the RO 
essentially found that new and material evidence had been 
submitted to reopen the previously denied claim for service 
connection for a psychiatric disorder and that all the 
evidence warranted service connection for PTSD.  The claim to 
reopen was received at the RO on July 19, 1993.  Pursuant to 
38 U.S.C.A. § 5110(a), the effective date of an award based 
on receipt of a reopened claim is the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  The "whichever is later" clause controls and the 
effective date may not be earlier than the date of receipt of 
the reopened claim.  The record shows the first reopened 
claim, after a final denial, was received at the RO on July 
19, 1993.  

In October 2000, the veteran testified that he was receiving 
treatment for PTSD in 1979 at the Vet Center in Pittsburgh.  
He testified that he believed that the effective date for the 
grant of service connection should be in 1982 and asserted, 
in effect, that the 1983 rating action contained CUE.  

In November 2000, the veteran submitted copies of records of 
the VA Vietnam Veteran Outreach Program dated from October 
1982 to February 1983.  

The veteran has asserted that there was CUE in a April 1983 
rating action which denied service connection for a 
psychiatric disorder because the evidence of record at the 
time was sufficient to grant service connection.  He has also 
submitted copies of Vet Center records dated in 1982 and 1983 
which were not part of the record at the time of the April 
1983 rating action.  

At the time of the April 1983 rating action, the evidence of 
record consisted of the available service medical records 
which do not show complaints or treatment for a psychiatric 
disorder.  A February 1983 VA psychiatric examination report 
showed that the veteran reported that he was being treated 
for delayed stress syndrome at the Vietnam Veterans Center 
for the previous seven months.  Following a mental status 
examination, the examiner concluded that he did not have a 
definite psychiatric diagnosis and the veteran would be 
referred for a social service survey.  The record indicates 
that no social service survey was completed because the 
veteran notified that RO that he would be unavailable for a 
year.

As in effect at the time of the April 1983 rating decision, 
service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310 (1982); 38 C.F.R. § 3.303 (1982).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1982).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation in service and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
38 U.S.C. § 354(b) (1982); 38 C.F.R. § 3.304(d) (1982).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id. at 313.  
Moreover, a CUE claim must identify the alleged error(s) with 
"some degree of specificity".  Crippen v. Brown, 9 Vet. App. 
412, 420 (1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) ("to raise CUE there must be some degree of 
specificity as to what the alleged error is and . . . 
persuasive reasons must be given as to why the result would 
have been manifestly different" had the error not been made).

The April 1983 rating action was based upon the review of the 
evidence of record at that time.  The RO determined that 
entitlement to service connection was not warranted as there 
was no diagnosis of a psychiatric disorder shown.

Although there is an indication that records predating the 
April 1983 rating decision were not associated with the 
claims folder at that time, such a deficiency does not rise 
to the level of clear and unmistakable error.  While under 
Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians, 
the holding in Bell did not exist at the time of the April 
1083 rating decision.  See Dunn v. West, 11 Vet. App. 462, 
466 (1998).  A claim of CUE is based on the law in effect at 
the time of the rating decision under review.

The correct facts, as they were known at the time, were 
before the RO when it denied the claim in April 1983.  The RO 
reasonably interpreted the facts as showing no current 
psychiatric disability.  The veteran's current argument is no 
more than a simple disagreement with how the RO weighed and 
evaluated the facts, and such does not show CUE.  The RO also 
correctly applied the law in effect at the time (and since 
then) which provides that service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no service connection.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The RO 
ignored neither the facts nor the law; it committed no 
undebatable error; and the Board holds that the April 1983 RO 
decision was not based on CUE.

Therefore, the Board concludes that there is no CUE in the 
April 1983 rating action that denied service connection for a 
psychiatric disorder.  The Board also concludes that an 
effective date earlier than July 19, 1993 is not warranted 
for the grant of service connection for PTSD.  The Board 
finds that a preponderance of the evidence is against the 
claims, and the benefit of the doubt is not for application. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As there was no CUE in an April 1983 RO decision denying 
service connection for a psychiatric disorder, the claim is 
denied.

Entitlement to an effective date earlier than July 19, 1993 
for the grant of service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

